        Case 5:19-mj-00680-STE Document 14 Filed 12/20/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                   )
                                            )
             Plaintiff,                     )
                                            )
v.                                          )          Case No. M-19-680-STE
                                            )
TARENCE D. McLANE,                          )
                                            )
             Defendant.                     )

                             ENTRY OF APPEARANCE

      TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD: Please

take notice that David Autry, lawyer, enters his appearance as counsel for Tarence D.

McLane, the Defendant in the above-styled and numbered case. I certify that I am

licensed to practice in this Court and that I am registered with the CM/ECF System.

                                                Respectfully submitted,

                                                /s/ David Autry
                                                David Autry, OBA #11600
                                                1021 N.W. 16th Street
                                                Oklahoma City, OK 73106
                                                (405) 521-9600
                                                (405) 521-9669 [fax]
                                                dbautry77@gmail.com

                                                Lawyer for Defendant,
                                                Tarence D. McLane




                                            1
        Case 5:19-mj-00680-STE Document 14 Filed 12/20/19 Page 2 of 2



                      Certificate of Electronic Filing and Service

       This is to certify that on this 20th day of December, 2019 I caused the foregoing
instrument to be filed with the Clerk of the Court using the ECF System for filing, with
electronic service to be made via CM/ECF to Thomas B. Snyder, AUSA, and to all other
counsel of record. To counsel’s knowledge, there are no non-ECF registrants who are
counsel in this case.

                                                /s/ David Autry




                                            2
